Title: To James Madison from Daniel Clark, 17 May 1803
From: Clark, Daniel
To: Madison, James


Sir
New Orleans 17th May 1803
I had the honor of receiving this morning at 11 OClock by an express from Governor Claiborne of the Mississippi Territory Your letter of the 19th ulto., accompanying the orders for the immediate restoration of the Deposit addressed to the Governor & Intendant of this province which were instantly delivered, and such immediate attention was paid to them, that at two in the afternoon various Copies of the inclosed paper were affixed by the Intendants orders in the most public parts of the City, announcing that the deposit was placed on its former footing, & his orders of the 16th October revoked. The Governor will publish the restoration of the deposit to Morrow by Proclamation with the usual Ceremonies. I have the Honor to remain with respect Sir Your most Obedient & Most humble servant
Daniel Clark
 

   
   RC and enclosure (DNA: RG 59, CD, New Orleans, vol. 1). RC docketed by Wagner as received 20 June. For enclosure, see n. 2.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:536.



   
   The enclosure is a proclamation by Morales, 17 May 1803 (2 pp.; in Spanish; filed after the duplicate of Clark to JM, 14 May 1803), restoring the right of deposit and covering the orders given by the Spanish court on 1 Mar. 1803.


